CHARLES B. BLACKMAR, Senior Judge,
concurring in part and dissenting in part.
The respondent admits that he repeatedly violated our Rule 4-5.5(c) by failing to complete CLE courses and to file annual reports of compliance. He also admits violation of Rule 4-8.1(b) by failing to respond to requests for information from disciplinary authorities. I agree that disciplinary action is appropriate.
I would opt, however, for a more severe sanction. The Chief Disciplinary Counsel reports that literally hundreds of lawyers are delinquent in their attendance at CLE programs, in their reporting, and in payment of annual enrollment fees. Many lawyers do not regard these violations as serious, or are led to believe that there will be no substantial discipline for violations. Some lawyers, furthermore, are disposed to ignore communications from the disciplinary authorities regarding complaints by clients or members of the public.
The Continuing Legal Education programs are very important in assuring the *81public that lawyers are keeping informed on the constant changes in the law. The Missouri Bar provides rich offerings, in which any lawyer can find programs suitable for his or her practice. Time spent by the disciplinary authorities in policing noncompliance could be better spent.
Failure to respond to correspondence from the Chief Disciplinary Counsel about complaints is an even more serious offense. Many members of the public do not have a high opinion of our profession, and there is •widespread belief that it is futile to complain to the authorities because “nobody will do anything about it.” A lawyer should regard a letter from the Chief Disciplinary Counsel with the respect accorded communications from the Internal Revenue Service.
The Chief Disciplinary Counsel recommends a suspension with leave to apply for reinstatement after six months. The respondent, however, has made efforts to “clean up his act,” and has resolved the complaints from clients without the need for further official action. Interruption of his practice at this stage would harm not only the respondent and his family, but also his clients and the courts. So I would maintain the suspension, but would stay enforcement until further order of the Court.
I am sure that there are quite a few lawyers who are guilty of rule violations no less flagrant than those of the respondent. It is time to send a message to them, and a stayed suspension reported in the advance sheets would send a message.
In what I say here I have no intention of criticizing the work of the Chief Disciplinary Counsel or her staff. They are doing a good job. Time spent on violations similar to respondent’s can be had only at the expense of investigations of matters directly harmful to the public.
The Court should order a stayed suspension.